ICJ_015_Ambatielos_GRC_GBR_1951-05-18_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS
(GRÈCE | ROYAUME-UNI)
ORDONNANCE DU 18 MAI 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE / UNITED KINGDOM)
ORDER OF MAY 18th, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF'S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire Ambatielos,
Ordonnance du 18 mai 1951: C. I. J. Recueil 1951, p. II.»

This Order should be cited as follows :

‘“‘Ambatelos case,
Order of May 18th, 1951: I.C.J. Reports 1951, p. 11.”

 

N° de vente : 58
Sales number

 

 

 
1951
Le 18 mai
tôle général
n°15

IT

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1951

Ordonnance rendue le 18 mai 1951

AFFAIRE AMBATIELOS

(GRECE / ROYAUME-UNI)

La Cour internationale de Justice,

vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,
Rend l'ordonnance suivante :

Considérant que, par une lettre datée du 9 avril 1951 et enregis-
trée au Greffe de la Cour le même jour, le ministre de Grèce à
La Haye a déposé au Greffe de la Cour une requête, datée du même
jour, introduisant une instance contre le Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord;

Considérant que, par cette requête, la Cour est invitée, après
s'être déclarée compétente :
à dire et juger:
1. Que la procédure arbitrale visée par le Protocole final
du Traité de commerce et de navigation gréco-britannique
de 1886 doit recevoir application en l’espèce ;

2. Qu'il doit être procédé à la constitution de la Commission
arbitrale prévue par ledit protocole, dans un délai raison-
nable qu’il appartiendra à la Cour de fixer ;

Considérant que la requête énonce en outre que le Gouvernement
hellénique se réserve le droit, au cas où le Gouvernement: de Sa
Majesté britannique n’aura pas désigné son ou ses arbitres dans le
délai fixé par la Cour, de saisir celle-ci du fond du différend ;

4
12 ORDONNANCE DU I8 V 5I (AFFAIRE AMBATIELOS)

Considérant que la requéte, qui porte la signature de M. Nicolas
G. Lély, ministre de Gréce 4 La Haye, agent du Gouvernement
hellénique, invoque les dispositions combinées du Traité de com-
merce et de navigation gréco-britannique du 10 novembre 1886,
de la Déclaration finale du Traité de commerce et de navigation
gréco-britannique du 16 juillet 1926 et de l’article 29 de ce dernier
traité, d’où il résulterait « que la Cour permanente de Justice inter-
nationale est compétente en l'espèce et qu’elle est dûment saisie par
voie de requête», le Gouvernement de Sa Majesté britannique
ayant, selon ladite requête, décliné la proposition réitérée du
Gouvernement hellénique de soumettre le présent différend à la
procédure arbitrale prévue par le Protocole final du Traité de 1886 ;

Considérant que la requête précise que les moyens de règlement
direct et amiable ont été épuisés en l'espèce et que le différend

porte, quant à présent, sur l'interprétation et Vapplication du
Traité dé 1886, notamment de l’article 15, alinéa 3 ;

Considérant que la requête énonce ainsi les dispositions par les-
quelles le requérant prétend établir la compétence de la Cour ;

Considérant, en outre, que la requête contient l'indication de
l’objet de la demande et un exposé succinct des faits et motifs par
lesquels la demande est prétendue justifiée ;

Considérant que, dans ces conditions, la requête satisfait aux
conditions de forme posées par le Règlement ;

Considérant qu’à la date du 9 avril 1951, le Gouvernement du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord aété avisé
télégraphiquement du dépôt de ladite requête dont copie certifiée
conforme lui a été adressée le même jour et dont il a accusé récep-
tion, le 11 avril 1951, par une lettre signée de sir Eric Beckett,
jurisconsulte du ministère des Affaires étrangères ;

Considérant que, par lettre du 7 mai 1951, l’ambassadeur de
Grande-Bretagne à La Haye a fait savoir que son Gouvernement
avait intention de contester les motifs sur lesquels le Gouver-
nement hellénique, dans sa requéte, prétendait fonder la juridiction
de la Cour ;

Considérant que, dans la même communication, l’ambassadeur
de Grande-Bretagne faisait connaitre que son Gouvernement avait
désigné en qualité d’agent M. Vincent Evans, jurisconsulte adjoint
au ministère des Affaires étrangères :

La Cour, après renseignements pris par le Président auprès des
Parties sur les questions de procédure, fixe comme suit les délais
pour le dépôt des pièces de la procédure écrite :
13 ORDONNANCE DU I8 V 51 (AFFAIRE AMBATIELOS)

pour le Mémoire du Gouvernement hellénique : le 30 juillet 1951 ;

pour le Contre-Mémoire du Gouvernement du Royaume-Uni :
le 15 octobre 1951.

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-huit mai mil neuf cent cinquante
et un, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour, et dont les autres seront transmis respectivement au
Gouvernement hellénique et au Gouvernement du Royaume-Uni.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
